Citation Nr: 0842378	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  What evaluation is warranted for chronic lumbosacral 
strain from December 29, 2000 to February 28, 2008?

2.  What evaluation is warranted for chronic lumbosacral 
strain from February 29, 2008?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1987 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of February 2002 issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which granted service connection and 
assigned a noncompensable rating.

In May 2007, the claim was remanded for further development, 
to include a new VA examination.  The claim is again before 
the Board for appellate review.

In an April 2008 rating decision, the RO increased the 
veteran's rating to 10 percent, effective February 29, 2008.


FINDINGS OF FACT

1.  Between December 29, 2000 and February 28, 2008, 
lumbosacral strain was not characterized by slight limitation 
of motion, characteristic pain on motion, or forward flexion 
greater than 60 degrees but not greater than 85 degrees; or 
the combined range of motion greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.

2.  Since February 29, 2008, lumbosacral strain has been 
characterized by forward flexion greater than 30 degrees but 
not greater than 60 degrees.


CONCLUSIONS OF LAW

1.  Prior to February 29, 2008, the criteria for a 
compensable evaluation for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);   38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Codes 5292, 5295 (effective 
prior to September 26, 2003), and Diagnostic Code 5237 
(effective on September 26, 2003).

2.  On and after February 29, 2008, the criteria for an 
evaluation in excess of 10 percent for a lumbosacral strain 
have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discus whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.
Analysis

As noted in the Introduction, in the April 2003 rating 
decision on appeal, the RO granted service connection for 
chronic lumbosacral spine strain and assigned a 
noncompensable rating, effective December 29, 2000.  In an 
April 2008 rating decision, the RO assigned a 10 percent 
evaluation, effective February 29, 2008.  The veteran has 
argued that she warrants an evaluation in excess of 10 
percent. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in 
this decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

The general rating criteria for spinal disabilities under 38 
C.F.R. § 4.71a, were revised in September 2002 and September 
2003.  The veteran filed her claim in January 2001.  The 
veteran was provided with the new regulations in the 
September 2004 supplemental statement of the case, she was 
afforded a VA physical examination in February 2008 that 
considered the criteria in the new regulations, and these 
regulations were applied by the RO in the most recent 
evaluation of her claim.  The claim was readjudicated in an 
April 2008 supplemental statement of the case.  Accordingly, 
adjudication of her claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  The 
record does not show these factors are present; therefore, 
extraschedular consideration is not applicable.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's lumbar strain has been assigned a 
noncompensable rating from December 29, 2000, and a 10 
percent rating for the period beginning February 29, 2008.  
These evaluations were made under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 and 5237.  In that regard, it is noted 
that during the course of the appeal, the regulations 
pertaining to evaluating disabilities of the spine were 
revised, effective September 23, 2002 and again effective 
September 26, 2003.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).
When the law or regulation changes, the most favorable 
version applies and where an effective date is specified but 
there is no provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  VAOPGCPREC 3-2000. 

Criteria effective prior to September 23, 2002

After careful review, the Board finds that, under the 
evaluation criteria effective prior to September 23, 2002, 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for the lumbar strain between 
December 29, 2000 and February 28, 2008.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
slight limitation of motion warrants a 10 percent rating, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  
The Board finds that the objective evidence demonstrates that 
the veteran's lumbar spine was not even slightly limited in 
motion prior to February 29, 2008.  The VA examiner in 
January 2002 noted that the veteran's thoracic and 
lumbosacral spine was mildly tender, but there was no 
paraspinal spasm.  Range of motion showed forward flexion to 
90 degrees, backward extension to 30 degrees, right and 
lateral flexion to 40 degrees, and right and left rotation to 
35 degrees.  There was no objective evidence of pain on 
motion.  These findings fall within the normal range of 
motion for the lumbar spine.  The record contains no 
outpatient records relating to the veteran's lumbosacral 
disability.  Therefore, a compensable rating is not warranted 
under this criteria.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), a 10 
percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Based on the evidence of 
record, the Board finds it does not show that the veteran's 
lumbar spine disability is manifested by symptomatology that 
more nearly approximates the criteria for a compensable 
rating for the period prior to February 29, 2008, under the 
old version of Code 5295, as the veteran had no indication of 
any objective pain on motion.  See January 2002 VA 
examination report.

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of her service-connected lumbar spine 
disability.  Evaluating her disability under provisions 
relevant to intervertebral disc syndrome would be 
unwarranted, given that service connection has not 
specifically been established for such condition.  Moreover, 
a disc syndrome has not been shown to be a part of the 
service-connected disability.  At the time of the January 
2002 VA examination, the veteran reported that her low back 
pain did not radiate, and neurological findings were normal.  
Also, X-rays of the lumbosacral spine at that time showed 
satisfactory alignment with no evidence of a fracture, 
destructive process, or degenerative disease.  Accordingly, 
neither the "old" nor the revised regulation pertaining to 
intervertebral disc syndrome is for application in this case.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); and 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 23, 
2002), published at 67 Fed. Reg. 54345-54349 (August 22, 
2002).

Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously shown above, 
the preponderance of the evidence is against the veteran's 
claim for higher ratings for the periods prior to February 
29, 2008 under Codes 5292 and 5295.

The regulation pertaining to evaluating intervertebral disc 
syndrome was revised, however, effective on September 23, 
2002.  As noted above, service connection is not in effect 
for intervertebral disc syndrome, as there is no objective 
evidence to show that the veteran has a disc syndrome.  As 
such, evaluation of the veteran's lumbar spine disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) is not 
in order.

Criteria effective on September 26, 2003

The Board finds that under the evaluation criteria effective 
on September 26, 2003, the record does not demonstrate the 
requisite objective manifestations to support the assignment 
of higher ratings prior to February 29, 2008, for chronic 
lumbar strain.

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

Effective September 26, 2003, the criteria for evaluating 
diseases and injuries of the spine were revised.  Under such 
revisions, a 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or the combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5242 (effective September 26, 2003).

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent one is as follows: Note (2): For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not demonstrate that the veteran's service-connected lumbar 
spine disability is manifested by forward flexion of 60 
degrees or less, or by a combined range of motion of 120 
degrees or less, for the period prior to February 29, 2008.  
Rather, as discussed above, the range of motion findings on 
the January 2002 VA examination were considered within the 
normal range.  Thus, for this period, a compensable rating is 
not in order under the revised Code 5242.  Further, there is 
no objective evidence in VA outpatient treatment records to 
demonstrate findings that approximate the criteria for higher 
ratings.

As noted, the revised Code 5242 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that any pain on use results in additional 
functional limitation as the veteran demonstrated no 
objective pain at the January 2002 examination.
The Board notes that as part of her VA examinations in 
January 2002 and February 2008, the veteran underwent 
neurological evaluations.  As previously discussed above, the 
veteran does not have spinal disc pathology.  The veteran did 
not complain of any radiating pain during her examination in 
January 2002, and the examiner in February 2008 noted there 
was no clinical evidence of lumbar radiculopathy.  Thus, a 
separate rating under an appropriate diagnostic code, under 
the General Rating Formula for Diseases and Injuries of the 
Spine, is not for consideration.

In sum, the Board finds that the preponderance of the 
evidence is against higher ratings for the chronic lumbar 
strain prior to February 29, 2008, under both old rating 
criteria and rating criteria revised effective in September 
23, 2002 and September 26, 2003.  

In May 2007, the Board remanded the veteran's claim for a new 
VA examination.  The examining physician reviewed the entire 
claims file.  The veteran reported low back pain, in the 
center of the back and radiating to both sides.  She reported 
radiating pain to the right leg, typically three to four 
times per month.  She denied numbness or tingling.  She had 
no focal weakness and reported that she could walk normally 
during daily activities.  The physician noted that the 
veteran was diagnosed with osteopenia of the lumbar spine in 
2003, but there is no indication this is related to her 
service-connected disability.

The veteran reported tenderness to pressure over the 
paraspinal muscles in the lumbar spine region diffusely, more 
on the right than left side.  She also had some mild 
tenderness with midline palpations of the spine.  Her walking 
was normal, including speed, with no limping.  A range of 
motion examination of the lumbar spine showed 40 degrees of 
flexion, 20 degrees of extension, 10 degrees of rotation on 
the left and right, and 10 degrees of lateral bending on the 
left and right.  She reported pain during each motion.  The 
physician specifically noted that the veteran's "effort on 
range of motion testing appears rather limited, despite [his] 
encouragement."  The examiner did not note any additional 
limitation range of motion due of the lumbar spine due to 
pain, weakened motion, excess fatigability, or 
incoordination.  Additional limitation due to repetitive use 
or during flare-ups could not be determined without resort to 
speculation. The veteran was diagnosed with recurrent strain 
injury.  The physician noted that there was no clinical 
evidence of lumbar radiculopathy.  The neurological exam was 
nonfocal, without any clear evidence of weakness or sensory 
deficit.  New x-rays taken were within normal limits.  No 
fracture, dislocation, or significant abnormality was shown.  
The physician finally noted that the veteran's "effort 
during the formal range of motion testing was rather limited.  
During informal testing, her walking was normal."

After this examination, the RO assigned a 10 percent 
evaluation, although the veteran's examination results 
clearly fell into the 20 percent range under the scheduling 
criteria.  The RO noted, "[t]his evaluation was assigned in 
view of the examiner's statement that you were not putting 
forth your full effort on range of motion testing."  See 
April 2008 rating decision.  The examiner also noted that 
during informal testing the veteran's gait was normal. Given 
the assessment reported by the VA examiner, the Board finds 
that the 10 percent evaluation currently assigned most 
appropriately the extent of the functional impairment due to 
the service-connected low back disability. The evidence in 
not so evenly balanced that there is doubt as to any material 
issue. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for chronic lumbosacral 
strain from December 29, 2000 to February 28, 2008, is 
denied.

Entitlement to a rating in excess of 10 percent for chronic 
lumbosacral strain since February 29, 2008, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


